     Case 1:19-cv-00568-NONE-JLT Document 30 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                               Case No. 1:19-cv-00568-NONE-JLT (PC)

12                       Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                      MOTION TO MODIFY DISCOVERY
13           v.                                       AND SCHEDULING ORDER
14    J. BURNES, et al.,                              (Doc. 29)
15                       Defendants.

16

17          Defendants move to modify the Court’s discovery and scheduling order to extend the
18   deadline for exhaustion-based dispositive motions by 21 days. (Doc. 29.) The current deadline is
19   September 17, 2020. (Doc. 28 at 3.) The deadline for Plaintiff to file an opposition or a statement
20   of non-opposition to Defendants’ motion has not yet passed, see Local Rule 230(l); however, the
21   Court finds neither necessary here. Upon review of Defendants’ motion, including defense
22   counsel’s declaration, the Court finds good cause to grant Defendants’ request. Accordingly, the
23   Court GRANTS the motion. Defendants shall have until October 8, 2020, to file a dispositive
24   motion challenging exhaustion of administrative remedies.
25
     IT IS SO ORDERED.
26
27      Dated:     September 17, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
